DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/18/2022 is acknowledged. All outstanding rejections except as set forth below are withdrawn in light of amendments. Claims 5, 10, 13, 14 and 17 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shichiri et al. (EP 1022261 A1 cited in IDS) in view of Young et al. (US 2012/0132930 A1).
 
Regarding claims 5, 10, 13 and 14, Shichiri et al. disclose an interlayer film (i.e. interlayer filling material) comprising a plasticized poly(vinyl acetal) resin (i.e. plasticizer and polyvinyl acetal) and an organic acid (see page 54, claims 1 and 8). The organic acid can be adipic acid (see paragraph 0076). An amount of organic acid is 0.01 to 3 parts by weight per 100 parts by weight of the polyvinyl acetal resin (see paragraph 0077). A plasticized poly(vinyl acetal) sheet comprises a poly(vinyl acetal) resin as main component (see paragraph 0034). Accordingly, the interlayer film comprises the total amount of polyvinyl acetal and plasticizer is more than 50 wt%. The poly(vinyl acetal) resin can be polyvinyl butyral (see paragraphs 0138). The plasticizer can be triethylene glycol di-2-ethylhexanoate (see paragraph 0114). An amount of the plasticizer is 20 to 70 parts by weight per 100 parts by weight of the polyvinyl acetal resin (see paragraph 0118). The vinyl acetate component in poly(vinyl acetal) resin is not more than 30 mol%, i.e. a degree of acetylation is not more than 30 mol% (see paragraph 0041). The degree of acetalization is 40 to 75 mol%, i.e. degree of butyralization is 40 to 75 mol% (see paragraph 0035). The poly(vinyl acetal) resin comprises a vinyl acetal component, a vinyl alcohol component and a vinyl acetate component (see paragraph 0037). Therefore, based on 40 to 75 mol% of vinyl acetal component and not more than 30 mol% vinyl acetate component, the amount of vinyl alcohol component (i.e. hydroxyl groups) is 25 to 30 mol% (25 = 100 – 75 and  30 = 100 – 40 – 30). A thickness of the interlayer film is 0.3 to 1.6 mm, i.e. 300 to 1600 microns (see paragraph 0130).
The only deficiency of Shichiri et al. is that Shichiri et al. disclose the use of 300 microns thick interlayer, while the present claims require less than 300 micron thick interlayer.
It is apparent, however, that the instantly claimed thickness of interlayer and that taught by Shichiri et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of interlayer disclosed by Shichiri et al. and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness of interlayer disclosed in the present claims is but an obvious variant of the thicknesses disclosed in Shichiri et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Shichiri et al. do not disclose presently claimed laminate.
As indicated by Young et al., it is well known that an encapsulant referred as a pottant or potting material such an optically clear adhesive (OCA) is used for filling a space between the cover lens (surface protection panel) and touch sensor (touch panel) in a film-type projective capacitive touch panel, wherein the encapsulant, i.e. OCA can be polyvinyl butyral resin (see paragraph 0047 and Figure 12A). Accordingly, Young et al. disclose a laminate comprising a touch panel.
Therefore, as taught by Young et al., it would have been obvious to one of ordinary skill in the art to prepare presently claimed laminate using the interlayer filling material of Shichiri et al., and thereby arrive at the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shichiri et al. (EP 1022261 A1 cited in IDS) in view of Young et al. (US 2012/0132930 A1) as applied to claim 5, further in view of Schumacher (US 2014/0157693 A1).

Regarding claim 17, Shichiri et al. in view of Young et al. disclose the laminate as set forth above. Shichiri et al. in view of Young et al. do not disclose the thickness of the interlayer, i.e. interlayer filling material in the sheet form is 200 microns or less.
Schumacher discloses an adhesive layer made of PVB has appropriate adhesive and moisture-proofing properties and the thickness of the adhesive layer is 0.2 to 1 mm, i.e. 200 to 1000 microns (see paragraph 0031).
In light of motivation for using adhesive layer made of PVB and having thickness of 0.2 to 1 mm, i.e. 200 to 1000 microns disclosed by Schumacher as described above, it therefore would have been obvious to one of the ordinary skill in the art to use interlayer made of PVB having thickness of 0.2 to 1 mm, i.e. 200 to 1000 microns in Shichiri et al. in view of Young et al. in order to improve adhesive and moisture proofing properties, and thereby arrive at the claimed invention.
Claims 5, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2012/0132930 A1) in view of Shichiri et al. (EP 1022261 A1 cited in IDS).

Regarding claims 5, 10, 13 and 14, Young et al. disclose a film-type projective capacitive touch panel (laminate) comprising a touch sensor (touch panel) and optically clear adhesive (OCA), wherein the OCA fills interlayer space between a cover lens (surface protection panel) and touch sensor (panel) (see Figure 12A). The OCA (interfiling material) is an encapsulant referred as a pottant or potting material (see paragraph 0047). The encapsulant, i.e. OCA can be polyvinyl butyral resin. 
Young et al. do not disclose interfiling material comprising a plasticizer and an organic acid as presently claimed.
Shichiri et al. disclose an interlayer film (i.e. interlayer filling material) comprising a plasticized poly(vinyl acetal) resin (i.e. plasticizer and polyvinyl acetal) and an organic acid (see page 54, claims 1 and 8). The organic acid can be adipic acid (see paragraph 0076). An amount of organic acid is 0.01 to 3 parts by weight per 100 parts by weight of the polyvinyl acetal resin (see paragraph 0077). A plasticized poly(vinyl acetal) sheet comprises a poly(vinyl acetal) resin as main component (see paragraph 0034). Accordingly, the interlayer film comprises the total amount of polyvinyl acetal and plasticizer is more than 50 wt%. The poly(vinyl acetal) resin can be polyvinyl butyral (see paragraphs 0138). The plasticizer can be triethylene glycol di-2-ethylhexanoate (see paragraph 0114). An amount of the plasticizer is 20 to 70 parts by weight per 100 parts by weight of the polyvinyl acetal resin (see paragraph 0118). The vinyl acetate component in poly(vinyl acetal) resin is not more than 30 mol%, i.e. a degree of acetylation is not more than 30 mol% (see paragraph 0041). The degree of acetalization is 40 to 75 mol%, i.e. degree of butyralization is 40 to 75 mol% (see paragraph 0035). The poly(vinyl acetal) resin comprises a vinyl acetal component, a vinyl alcohol component and a vinyl acetate component (see paragraph 0037). Therefore, based on 40 to 75 mol% of vinyl acetal component and not more than 30 mol% vinyl acetate component, the amount of vinyl alcohol component (i.e. hydroxyl groups) is 25 to 30 mol% (25 = 100 – 75 and  30 = 100 – 40 – 30). A thickness of the interlayer film is 0.3 to 1.6 mm, i.e. 300 to 1600 microns (see paragraph 0130). The interlayer film has a decreased extent of blushing of the peripheral region thereof even when placed in high humidity as well as has transparency, weather resistance, adhesion and penetration resistance (see paragraph 0028).
Shichiri et al. disclose the use of 300 microns thick interlayer, while the present claims require less than 300 micron thick interlayer.
It is apparent, however, that the instantly claimed thickness of interlayer and that taught by Shichiri et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of interlayer disclosed by Shichiri et al. and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness of interlayer disclosed in the present claims is but an obvious variant of the thicknesses disclosed in Shichiri et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
In light of motivation for interlayer disclosed by Shichiri et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use interlayer of Shichiri et al. as the interfiling material (OCA) in Young et al. in order to decrease extent of blushing of the peripheral region thereof even when placed in high humidity as well as to improve transparency, weather resistance, adhesion and penetration resistance, and thereby arrive at the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2012/0132930 A1) in view of Shichiri et al. (EP 1022261 A1 cited in IDS) as applied to claim 5 above, further in view of Schumacher (US 2014/0157693 A1).

Regarding claim 17, Young et al. in view of Shichiri et al. disclose the laminate as set forth above. Young et al. in view of Shichiri et al. do not disclose the thickness of interlayer, i.e. interfiling material in the sheet form is 200 microns or less.
Schumacher discloses an adhesive layer made of PVB has appropriate adhesive and moisture-proofing properties and the thickness of the adhesive layer is 0.2 to 1 mm, i.e. 200 to 1000 microns (see paragraph 0031).
In light of motivation for using adhesive layer made of PVB and having thickness of 0.2 to 1 mm, i.e. 200 to 1000 microns disclosed by Schumacher as described above, it therefore would have been obvious to one of the ordinary skill in the art to use interlayer made of PVB having thickness of 0.2 to 1 mm, i.e. 200 to 1000 microns in Young et al. in view of Shichiri et al. in order to improve adhesive and moisture proofing properties, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered. All outstanding rejections except as set forth above are withdrawn in light of amendments.

Applicants argue, in response to the examiner’s position that the data is not commensurate in scope, that the specification is explicitly clear that the superior properties of the claimed invention are due to the specific combination of the specified organic acid and the specified plasticizer. This assertion is further supported by the specification examples in Table 1 of the specification. On the other hand, when even one of the specified organic acid or the specified plasticizer is not satisfied, at least one of ITO deterioration prevention and whitening resistance is insufficiently exhibited. In this regard, it is further clear that the Table 2 comparative examples of the specification are the closest in art to the inventive examples, with only the organic acid or the plasticizer being different from the inventive examples. Therefore, the specification examples provide explicit and clear evidence that it is the presently required combination of a specific organic acid and a specific plasticizer that is critical to achieving the prevention of whitening and the prevention of the deterioration of the ITO film. In view of the above, Applicant respectfully submits that the specification data, which uses each of the specified critical components, is indeed reasonably commensurate in scope with the claims. See also the response filed September 21, 2020 and the response filed May 11, 2021, which are incorporated herewith in their entirety.
 While applicants argue that the specific combination of a specific organic acid and a specific plasticizer is critical and points to data in the present specification as evidence to support this position, the data is not persuasive given that the data is not commensurate in scope of the present claims given that (i) the examples recite specific polyvinyl butyral resin having specific amount of hydroxyl groups, degree of acetylation and degree of butyralization (see paragraph 0050 of published application), the present claim recite polyvinyl butyral resin having broad recitation of hydroxyl groups, degree of acetylation and degree of butyralization, (ii) the examples recite specific amount of plasticizer (3GO), while the present claim has broad recitation of amount of the plasticizer, (iii) there is no data at lower and upper ends for amount of plasticizer, (iv) there is no data at upper end of amount of organic acid, and (v) the examples recite specific thickness of interlayer filing material, while the present claim has broad recitation of thickness of interlayer filling material. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Further, even if only the organic acid and plasticizer were considered when analyzing the data, these components each have issues such that they are not commensurate in scope with the claims (see issues ii-iv above). 
Additionally, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner' s position that the arguments provided by the applicant regarding the specific polyvinyl butyral and thickness of interlayer filling not affecting the unexpected results must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further, given that the interlayer filling material of Shichiri et al. is identical to that presently claimed including the specific combination of organic acid and plasticizer, it is obvious or inherent that the interfiling material of Shichiri et al. prevent whitening thereof even under a high-temperature and high-humidity environment similar to the present invention, absent evidence to the contrary.

Applicants argue that as explained heretofore, given laundry list of possible species of components taught in Shichiri, a person having ordinary skill in the art would have had insufficient reason or motivation to combine the specific organic acid with the specific plasticizer required by the present claims. Indeed, Shichiri never teaches to select and combine a specific organic acid with a specific plasticizer within the scope of the present claims. However, as discussed heretofore and evidenced by the examples and comparative examples in the present specification, the presently required specific combination of organic acid and plasticizer is critical to preventing whitening even under a high-temperature and high-humidity environment, and the deterioration of an ITO film of a touch panel. Shichiri, which never teaches the specific combination required by the present claims, would have never recognize the criticality of such combination, and would thus have never expected the superior properties imparted by the claimed critical combination of specific organic acid with specific plasticizer.
As set forth above in the office action, Shichiri et al. already disclose a specific combination of adipic acid and triethylene glycol di-2-ethylhexanoate similar to the present invention. Therefore, the superior properties such as preventing whitening even under a high-temperature and high-humidity environment, and the deterioration of an ITO film of a touch panel imparted by the claimed critical combination of specific organic acid with specific plasticizer would be expected in Shichiri et al., absent evidence to the contrary.
While applicants argue that Shichiri disclose laundry list of potential plasticizers including 3GO and laundry list of dispersants including adipic acid, the fact remains that Shichiri discloses presently claimed plasticizer and organic acid and it is obvious to one of ordinary skill in the art to choose any plasticizer and any organic acid, including that presently claimed.
Further, while applicants argue regarding critical combination of specific organic acid with specific plasticizer, the data is not persuasive for the same reasons set forth above.

Applicants argue that it further follows that Shichiri never teaches or suggests that an interlayer filling material for a touch panel comprising the specific organic acid and the specific plasticizer required by the present claims is excellent in followability to steps of a decorative printing portion or wiring upon filling of an interlayer space (lamination) and is also excellent in de-foaming properties to release air bubbles entrapped during filling of an interlayer space (lamination) or air bubbles left near the steps, which is less likely to be whitened and less likely to deteriorate an ITO film even under a high-temperature and high-humidity environment. See para. [0001], [0005], and the examples of the specification. 
As set forth above, given that the interlayer filling material of Shichiri et al. is identical to that presently claimed including the specific combination of organic acid and plasticizer, it is obvious or inherent that the interfiling material of Shichiri et al. is excellent in followability to steps of a decorative printing portion or wiring upon filling of an interlayer space (lamination) and is also excellent in de-foaming properties to release air bubbles entrapped during filling of an interlayer space (lamination) or air bubbles left near the steps, which is less likely to be whitened and less likely to deteriorate an ITO film even under a high-temperature and high- humidity environment, absent evidence to the contrary.

Applicants argue that Young, which is merely cited for allegedly suggesting a laminate comprising a touch panel, clearly fails to remedy the deficiencies of Shichiri discussed heretofore. 
However, note that while Young do not disclose all the features of the present claimed invention, Young is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely an interlaminar filler for a touch panel is used for filling a space between the layers of the touch panel and other members therewith or a space between layers of a plurality of transparent conductive films constituting the touch panel, and in combination with the primary reference, discloses the presently claimed invention.

Applicants argue that Schumacher, which is cited merely for allegedly suggesting a thickness range of an interlayer, clearly fails to remedy the deficiencies of Shichiri and Young with respect to the presently required critical combination of specific plasticizer and specific organic acid. Accordingly, this rejection has also been overcome and should be withdrawn.
However, note that while Schumacher do not disclose all the features of the present claimed invention, Schumacher is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely thickness of interlayer filling material, and in combination with the primary reference, discloses the presently claimed invention.

Applicants argue that the rejection of claims 5, 10, 13 and 14 under 35 U.S.C. § 103 as being unpatentable over Young in view of Shichiri, is respectfully traversed for the same reasons set forth above. Indeed, Young in view of Shichiri fails to recognize the criticality of the presently required specific combination of plasticizer and organic acid. Thus, the superior properties of the claimed invention would have been unexpected in view of the deficient disclosure of the cited references.
However, this is not persuasive for the same reasons set forth above.

Applicants argue that moreover, the closest prior art in this rejection, Young, fails to teach the presently required interlayer filling material at all. Thus, clearly, the results of the claimed invention would have been unexpected in view of Young.
As noted above in the office action, Young alone is not used to teach the interlayer filling material. Young in view of Shichiri disclose the interlayer filling material as presently claimed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

 Applicants argue that Schumacher, which is cited merely for allegedly suggesting a thickness range of an interlayer, clearly fails to remedy the deficiencies of Young and Shichiri with respect to the presently required critical combination of specific plasticizer and specific organic acid. 
However, note that while Schumacher do not disclose all the features of the present claimed invention, Schumacher is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely thickness of interlayer filling material, and in combination with the primary reference, discloses the presently claimed invention.

In light of amendments, 112(a) rejection is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787